PER CURIAM.
We affirm without discussion appellant’s withheld adjudication of delinquency and delinquency disposition for violation of probation. However, we remand for the trial court to correct the written order to reflect the trial court’s oral pronouncement of disposition. At the violation of probation hearing, the trial court’s oral pronouncement was that it would withhold adjudication. However, it appears that due to a scrivener’s error, the trial court’s disposition indicates that “the child is adjudicated delinquent.” In criminal proceedings, where a trial court’s oral pronouncement is unambiguous, the oral pronouncement controls over the written order. See Briggs v. State, 936 So.2d 789 (Fla. 4th DCA 2006).

Affirmed and remanded for correction of written order.

WARNER, MAY and CONNER, JJ., concur.